DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 JUNE 2022 has been entered.

Status of the Claims
	Claims 19-25, 27-37 are pending.
Claims 21, 22, 31, 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, as set forth in the previous office action. Election was made without traverse in the reply filed on 12/24/20419.
Claims 19, 20, 23-25, 27-30, 33-37 are examined herein, as they read on the elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 23, 25, 27-30, 33, 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims remain rejected for the reasons of record, reiterated below for convenience.

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a viral vector comprising transgene and at least one miRNA target sequence wherein the at least one miRNA target sequence is targeted by an endogenous miRNA that demonstrates reduced expression in cancerous cells compared to non-cancerous cells, wherein the at least one miRNA target sequence prevents or reduces expression of the viral vector in non-cancerous cells, and wherein the at least one miRNA target sequence permits expression of the viral vector in cancerous cells, wherein the prevented or reduced expression of the viral vector in non-cancerous cells results in survival of the non-cancerous cells, and wherein expression of the viral vector in the cancerous cells results in death of the cancerous cells. (Emphasis added).
The claims are rejected because there is insufficient description of the genus of endogenous miRNAs explicitly encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
Looking to the specification for description of the genus of miRNAs encompassed by the claims, it is noted that the only miRNAs which are described as having reduced expression in cancerous cells compared to non-cancerous cells are miR-15, miR-16, miR-26a, miR-99a, miR143 and miR-145 (see Table 1).  It is noted, however, that the disclosed miRNAs which have the required characteristics (miR-15, miR-16, miR-26a, miR-99a, miR143 and miR-145) do not appear to have any common structural elements such that other miRNAs encompassed by the claims could be identified based solely on the disclosure of these specific miRNAs.  Accordingly, the rejected claims encompass a genus of structurally distinct miRNA molecules such that there is no guidance as to which miRNAs, other than those explicitly disclosed, would have the required expression and functional characteristics and which ones would not.  Therefore, one of ordinary skill in the art would not recognize Applicant as being in possession of the claimed genus of miRNA molecules and additional experimentation would be required to identify said miRNA molecules.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation (emphasis added).   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. However, the unbounded claim recitation of an “endogenous miRNA that demonstrates reduced expression in cancerous cells compared to non-cancerous cells, wherein the at least one miRNA target sequence prevents or reduces expression of the viral vector in non-cancerous cells, and wherein the at least one miRNA target sequence permits expression of the viral vector in cancerous cells” encompasses any miRNA having the required expression and functional characteristics, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses miRNA molecules not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of endogenous miRNAs encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that amending the claims such that the miRNA target sequence is targeted by one of miR-15, miR-16, miR-26a, miR-99a, miR143 and miR-145 (such as in claims 24 and 34 which are not included in this rejection) would obviate this rejection as the specification only discloses these specific miRNAs as having the required expression pattern  (reduced expression in cancerous cells compared to non-cancerous cells) and the associated miRNA target sequences as having the required function (prevents or reduces expression of the viral vector in non-cancerous cells and permits expression of the viral vector in cancerous cells).

Allowable Subject Matter
Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
It is noted that the RCE filed 6/8/2022 did not amend the claims; therefore, the claims remain rejected for the reasons of record.  Applicants have submitted arguments traversing the written description rejection.
With respect to the written description rejection of the claims, Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
	Applicant argues that they were the first to recognize and implement the use of miRNA target sequences in the control of viral vector expression and the specification provides numerous examples of suitable miRNAs that may be utilized in this regard, including examples of miRNAs that can be utilized in the context of cancerous cells (referring to Table 1).  Applicant asserts that a person of skill in the art would appreciate that the specification describes a representative series of miRNAs that have the expression characteristics recited in the claims and to limit the claims beyond the miRNA target sequences recited in the independent claims would unreasonably deprive the applicants of the scope of invention that is commensurate with the contribution to the art.  Applicant argues that the disclosure of the six specific miRNAs that have reduced expression in cancerous cells compared to non-cancerous cells provide sufficient description of a representative number of species of the claimed genus of miRNAs to demonstrate that inventors had possession of the claimed invention.  Applicant argues that the specification not only describes how to select additional suitable miRNAs sharing the claim recited functions, but also describes many other miRNAs that enable expression control in closely related contexts and indicates that they were able to apply the technology across many contexts.  Applicants also refer to a review article (Geisler) published after the filing date of the application which discloses seven miRNAs which can be used in cancer applications and six of the seven miRNAs are disclosed in the present application, which is 86% of the miRNAs taught in Geisler.  
	In response it is noted that the claims are drawn a viral vector comprising a transgene and at least one miRNA target sequence wherein the miRNA target sequence is targeted by endogenous miRNA that demonstrates reduced expression in cancerous cells compared to non-cancerous cells (see claim 19).  The issue is whether or not the genus miRNAs that demonstrate reduced expression in cancerous cells compared to non-cancerous cells has been adequately described.  The fact that the application discloses numerous miRNA that have differential expression in tissues not in the context of cancer/non-cancer cells is not relevant to the genus of miRNA (and related target sequences) encompassed by the claims.  The specification discloses six miRNAs which have reduced expression in three specific cancer cell types: miR-15 and miR-16 are downregulated in chronic lymphocytic leukemias (CLL), miR-26a and miR-991 are downregulated in lung cancer cell lines, and miR-143/miR-145 cluster is downregulated in colon cancer cells (see Table 1).  The disclosure of six miRNAs that are downregulated in 3 different cancer cell types is not sufficient to adequately describe the genus which includes all miRNAs that are downregulated in any cancer cell type compared to non-cancer cell type. That is, although the 2 miRNAs are described for each of CLL, lung cancer, and colon cancer, there is no description of any miRNAs that are downregulated in any other type of cancer, which encompasses a potentially enormous number of different miRNAs.  In response to Applicant’s argument that the application provides detailed guidance on how to select further suitable miRNAs with the claimed reduced expression in cancerous cells compared to non-cancerous cells, as previously indicated, conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it, the compound itself is required.  Clearly, additional experimentation would be required to identify any other members of the claimed genus.  The fact that the instant application discloses six of seven miRNAs that are recognized in the post filing art is not persuasive.  In fact, the cited reference demonstrates that Applicant was not in possession of the at least one miRNA encompassed by the claims.  Furthermore, considering all of the different types of cancer cells, it is highly likely that there are a vast number of miRNAs encompassed by the claims not identified at time of filing.
Therefore, Applicant’s arguments are not persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635